DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, claims 1-5 and 19, in the reply filed on May 17, 2021 is acknowledged.  The traversal is on the ground(s) that “examination without election would not present an undue search burden as all the claims are sufficiently related”.  This is not found persuasive because the Examiner would have to not only search for the structure, but the process/method in order to produce the structure.  The Applicant chose group I, claims 1-10 and 19, which deal with structure/device (display substrate) only and the method of forming is not germane, as such, would not have to be searched.  Searching both, Groups I and II, would be a search burden as it would require the Examiner to search not only for structure, but also the process of manufacture (deposition, etching/removal, annealing/heat processes) and possible order of processes performed.  The Examiner notes that device and a method of making a device are two different inventions.  The MPEP states that there can be only one patent per invention, hence one invention per application.  The Examiner takes the position the restriction is proper.
Species 1-3 have different structures and are thus different inventions.  As stated in the restriction requirement, Species 1 has a second thermal-insulation layer 107.  Species 1 and 2 lack a non-metal passivation layer.  Species 3 is the only species/embodiment containing a non-metal passivation layer 112.  All of these structural differences make them different inventions 
The requirement is still deemed proper and is therefore made FINAL.  Claims 6-18 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (ZHOU) (US 2019/0172954 A1 now US 10,403,757 B2) in view of Liu et al. (Liu) (WO 2015192558 A1).
In regards to claim 1, ZHOU (Fig. 14 and associated text) discloses a display substrate (item 10), comprising an active layer (item 40) on a substrate (item 10) and a light-shielding metal layer (item 20) between the substrate and the active layer (item 40), wherein an orthogonal projection of the active layer (item 40) on the substrate (item 10) falls into an (item 20) on the substrate (item 10), a first thermal-insulation insulating layer (uppermost one or more layers of item 30, paragraph 66, composite thin film) is arranged between the active layer (item 40) and the light-shielding metal layer (item 20), but does not specifically disclose second thermal-insulation insulating layer is arranged on a side of the active layer away from the light-shielding metal layer.
Liu (Fig. 0002 and associated text) discloses a thermal-insulation insulating layer (item 4) is arranged on a side of the active layer (item 3) away from the light-shielding metal layer (item 20 of ZHOU).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ZHOU with the teaching of Liu for the purpose of dual thermal insulation (Abstract).
In regards to claim 2, ZHOU (Fig. 14 and associated text) as modified by Liu (Fig. 0002 and associated text) discloses wherein the first thermal-insulation insulating layer (uppermost one or more layers of item 30, paragraph 66, composite thin film, ZHOU) and the second thermal-insulation insulating layer (item 4, Liu) are in direct contact with the active layer (item 40, ZHOU).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of ZHOU with the teaching of Liu for the purpose of dual thermal insulation (Abstract).
In regards to claim 3, ZHOU (Fig. 14 and associated text) discloses further comprising a channel (item 41) in the active layer (item 40), and a buffer layer (bottom most one or more layers of item 30 which covers at least a top portion of item 20, paragraph 66, composite thin film,) arranged between the active layer (item 40) and the light-shielding metal layer (item 20), as well as a gate insulating layer (item 50), a gate electrode (item 60), an interlayer dielectric layer (item 70), a source electrode (items 81 or 71 plus 81) and a drain electrode (items 82 or 72 plus 82) which are sequentially arranged in a direction from the active layer (item 40) to the source electrode (items 81 or 71 plus 81) and the drain electrode (items 81 or 71 plus 81).
In regards to claim 4, ZHOU (Fig. 14 and associated text) as modified by Liu (Fig. 0002 and associated text) does not specifically disclose wherein the first thermal-insulation insulating layer and the second thermal-insulation insulating layer each have a thermal conductivity of less than 100 mW/mK.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a first thermal-insulation insulating layer and the second thermal-insulation insulating layer to each have a thermal conductivity of less than 100 mW/mK for the purpose of thermal insulation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
In regards to claim 2, ZHOU (paragraph 66, Fig. 14 and associated text) as modified by Liu (paragraph 0028, Fig. 0002 and associated text) disclose wherein the first thermal-insulation insulating layer and the second thermal-insulation insulating layer are each made from a composite material of silicon oxide and silicon nitride, but does not specifically disclose wherein 
	It would have been obvious to modify the invention to include a first thermal-insulation insulating layer and a second thermal-insulation insulating layer which are each made from a composite material of phenol resin and silicon dioxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

	In regards to claim 19, ZHOU (Fig. 14 and associated text) as modified by Liu (Fig. 0002 and associated text) disclose a display device, comprising the display substrate of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See all references listed in 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 2, 2021